Citation Nr: 1309091	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  12-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Appellant's DD Form 214 shows active duty for training from December 11, 1977, to January 11, 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted the Appellant's petition to reopen the claim, but denied service connection on the merits.  A notice of disagreement was received (and accepted as timely) in September 2012, a statement of the case was issued in November 2012, and a substantive appeal was received later than same month.  The Appellant did not request a hearing and no additional evidence has been received since that time.

The Board notes that it has reviewed both the Appellant's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.


FINDINGS OF FACT

1.  A December 1999 rating decision denied service connection for bilateral knee disability; a notice of disagreement was not timely received, nor was new and material evidence received within one year.  

2.  Certain evidence received since the December 1999 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Appellant's bilateral knee disability preexisted service and was not aggravated by service; separate knee injury or disability was not manifested during service. 



CONCLUSIONS OF LAW

1.  The December 1999 rating decision denying service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the December 1999 rating decision, and the claim of entitlement to service connection for bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
 
3.  The Appellant's bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

      A.  	Duty to Notify

After reviewing the claims folder, the Board finds that the Appellant has been notified of the applicable laws and regulations, which set forth the necessary criteria for the benefit currently sought.  In a letter dated in July 2012, the Appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  This letter was sent to the Appellant prior to the September 2012 RO rating decision giving rise to this appeal; therefore, the VCAA notice in this case was timely.  See Pelegrini, 18 Vet. App. 112.

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

      B.	Duty to Assist

The Board finds that the VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service, VA, and private records have been obtained.  The Appellant was afforded VA examinations to evaluate his disability in August 2012.  All pertinent VA examination reports are of record, contain sufficiently specific clinical findings, and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Appellant as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  Under these circumstances, no further action is necessary to assist the Appellant with this appeal.  As such, the Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      A.	New and Material Evidence to Reopen Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that the RO denied the claim of entitlement to service connection for bilateral knee disability by a decision in December 1999, which was mailed to the Appellant at that time.  The decision provided the Appellant with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

After reviewing the record, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the December 1999 notice of the December 1999 rating decision.  Although notified of the RO's decision and of his right to appeal, the Appellant did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of that decision.  Certain medical records were received within one year, but they were duplicates of records already considered by the RO in reaching the December 1999 decision, or were cumulative in that they merely provided information about medical treatment which was already medically documented in the claims file.  Therefore, the December 1999 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In April 2012, the Appellant petitioned to reopen the previously denied 1999 claim seeking entitlement to service connection for bilateral knee disability.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that the Appellant submitted new and material evidence after the RO's December 1999 rating decision.  The basis of the prior denial was that the evidence showed a bilateral knee condition existed prior to service and there was no evidence of a permanent worsening of the Appellant's pre-service knee condition in service to warrant entitlement to VA compensation.

The Appellant has submitted a letter from Paul J. Beauvais, M.D., dated in April 2012, expressing a medical opinion that the Appellant's bilateral knee disability is a result of his military service.  For purposes of the new and material analysis, this item of evidence is presumed to be credible.  In light of the basis for the prior denial of the underlying service connection claim, the Board views the new medical evidence attributing the Appellant's bilateral knee disability to his military service as new and material evidence.  Therefore, the claim of service connection for bilateral knee disability is reopened.  38 U.S.C.A. § 5108.  

      B.	Service Connection Criteria & Analysis

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A "veteran" is defined by 38 C.F.R. 38 U.S.C.A. § 3.1 as an individual who served in the active military, naval, or air service.   The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The Board observes here that the Appellant's DD form 214 shows that his service was active duty for training.  The Appellant is therefore not a "veteran" for application of VA laws.  Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, the significance of the finding that the Appellant in this case is not a "veteran" is that the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

Looking to the evidence, service treatment records show that the Appellant began experiencing knee symptoms just a few days into his period of training.  This was documented by medical personnel, and a  January 1978 Medical Board proceeding determined that the Appellant had osteochondritis dissecans (OCD) of both knees which existed prior to service.  The Medical Board report reflects that the Appellant had a long history of pain in both knees and had had persistent trouble with his knees since coming on duty.  X-ray data, cited therein, revealed bilateral OCD on the lateral aspect of the medial femoral condyle of both knees and the Appellant was diagnosed with OCD of the left and right knees.  The Medical Board concluded that the Appellant was unfit for enlistment and recommended that he be separated from service. The Appellant was discharged from service on January 11, 1978.  

Post-service medical records show private treatment, including surgical procedures beginning in 1981.  

In connection with the current claim, the Appellant was afforded a VA examination in August 2012.  He relayed to the examiner a history of bilateral knee pain after being ordered to duty in 1977, at which time he was examined and found to have OCD.  The examiner reviewed the Appellant's STRs and private medical records since service.  The examiner gave due consideration to the April 2012 opinion provided by Dr. Beauvais to the effect that the Appellant's bilateral knee condition was a direct result of his military service dating back to 1977.  However, as the VA examiner noted, Dr. Beauvais did not offer any rationale in support of his opinion.  

In contrast, the VA examiner provided a detailed summary of the Appellant's medical and service history in support of his opinions.  In particular, the examiner noted that the Appellant reported for basic training on December 11, 1977.  By December 15, 1977, the Appellant sought medical attention for "both legs giving out."  On December 16, 1977, he was diagnosed with OCD of both knees.  This is a matter of 5 days time between transportation from home, arrival at reception battalion and a medical diagnosis warranting MEB proceedings.  There was no mention of trauma to the knees between December 11 and 16, 1977.  

The VA examiner stated that the Appellant's symptoms, described in the 1976-77 STRs, are typical for patients with OCD.  The examiner noted that patients typically complain of activity-related pain with intermittent swelling, locking, and sensation of the knee giving-out.  Examination findings often include tenderness and effusion.  

The examiner explained that OCD usually affects boys between 9 and 18 years of age, and is often an incidental finding and that early in the course, the patient with OCD may complain of vague pain with activity.  Further, as the process naturally progresses, the patient may have activity-related pain with intermittent swelling and, depending on the size of the fragment of articular cartilage, locking of the knee.  As the examiner stated, this is apparently the case of the Appellant by history.  

The examiner continued, that because OCD is a condition in which a segment of articular cartilage, with its underlying subchondral bone, gradually separates from the surrounding osteocartilaginous tissue, the gradual worsening over time (including osteoarthritis) as described by the Appellant's orthopaedist, would be expected as a natural course of the disease process and not a representation of service aggravation from very few days of active service in 1977.  This is further supported by the Appellant's civilian medical records from the 1980's and 1990's containing mention of previous knee trauma and effusion and pain after playing basketball in the 1990's.  Accordingly, the VA examiner concluded that the Appellant's claimed condition was not a result of the Appellant's service.  

After reviewing the totality of the evidence, the Board finds that the Appellant's bilateral OCD preexisted his period of active duty for training.  The Appellant's admission to service medical personnel (during the course of seeking medical treatment after just a few days of service) that he had a long history of bilateral knee pain is evidence that the disorder preexisted service.  See generally Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Moreover, the VA examiner's detailed discussion persuasively leads to the conclusion that the OCD did in fact exist prior to the Appellant's service.  It should also be noted that symptoms of chronic disease from the date of enlistment, or so close in thereto that the disease could not have originated in so short a period, will establish preservice existence.  38 C.F.R. § 3.303(c).  The VA's examiner's discussion of the nature of OCD leads the Board to find that this is such a situation.  The preponderance of the evidence is against a finding that the OCD was first manifested during service.  

The Board again notes that the presumption of soundness does not apply in this case since the Appellant is shown to have active duty for training.  Therefore, the presumption of soundness is not applicable (nor is the higher clear and unmistakable evidence standard to rebut such presumption).  

Although the Board finds that the OCD did preexist service, it still must be considered whether the OCD was aggravated by such service.  The Board must conclude, however, that the preponderance of the evidence is against a finding of aggravation.  Although not determinative by itself, the Board does note that the Medical Board report, although a faint copy, does appear to show that military medical personnel marked the box to indicate that it was not aggravated by service.  More persuasive, however, is the several year period after service with no persuasive evidence of an increase in severity attributable to the Appellant's short period of service.  Moreover, the Board finds the VA examiner's opinion that there was not aggravation due to service to be highly persuasive.  The opinion is clear, detailed, based on the record, and supported by the overall evidence of record. 

The Board notes that Dr. Beauvais did not provide any rationale to support his opinion that the bilateral knee disability was aggravated during or as a result of his military service.  On the other hand, the August 2012 VA examiner reviewed the claims file, interviewed and examined the Appellant, and provided a detailed and adequate reasoning and bases for the opinion that it the Appellant's bilateral knee disability existed prior to service and was not permanently worsened or aggravated beyond its natural progression during service, or as a result of military service.  The August 2012 VA examiner explained that because OCD is a condition in which a segment of articular cartilage, with its underlying subchondral bone, gradually separates from the surrounding osteocartilaginous tissue, the gradual worsening over time (including osteoarthritis) as described by the Appellant's orthopaedist, would be expected as a natural course of the disease process and not a representation of service aggravation from very few days of active service in 1977.  For these reasons, the opinion by the August 2012 VA examiner is afforded great probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

The Appellant's claim of service connection for bilateral knee disability has been reopened, but entitlement to service connection for a bilateral knee disability is not warranted under a merits analysis.  The appeal is denied.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


